Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a second Office Action on the Merits. Claims 1-8, 10-20, as amended 29 MAR. 2021, are pending and have been considered as follows:

Double Patenting
The terminal disclaimer filed on 03/29/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9499970 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
Cl. 5 ln. 6: "the at least one inflatable panel is free-standing" has/have not been specifically pointed out;
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5-8, 10-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Cl. 5 ln. 6: after “void, wherein” the recitation “the at least one inflatable panel is free-standing” is not supported by the original disclosure.  The disclosure fails to describe a panel being free-standing. This is considered new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5-8, 10-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Cl. 5 ln. 6 the recitation(s) of “the at least one inflatable panel is free-standing” is vague, indefinite, and confusing as lacking proper antecedent basis from the specification because it has not been made clear how a single panel is intended to be "free-standing". The specification —through original claim 9— describes a shelter as free-standing but not a panel. This is confusing and should be made clear using language from the specification as filed. For examination purposes, this will be interpreted as "configured to be free-standing".



Claim Rejections - 35 USC § 103
THE TEXT OF THOSE SECTIONS OF TITLE 35, U.S. CODE NOT INCLUDED IN THIS ACTION CAN BE FOUND IN A PRIOR OFFICE ACTION.
Claim 1-2, 4-8, 10-20  rejected under 35 U.S.C. 103 as being unpatentable over WALKER US 2955606 A (Walker) in view of MARSHALL ALLAN WO 03085226 A1 (Marshall).
As per claim 1 Walker teaches an inflatable structural member (panel 11 FIG. 1) comprising: 
an exterior (first-ply 19, FIG. 4); 
an interior (second-ply 20); and 
a plurality of filaments (threads 21) extending between said exterior and interior.  
Walker fails to explicitly disclose:
a pressure relief valve
Marshall teaches such a valve used to prevent over-inflation, specifically:
a pressure relief valve ("There could conveniently be a pressure relief valve between the inflation device and the inflation tube to avoid over-pressurization" p.9:ln.31)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Walker by including the pressure relief valve as taught by 

As per claim 2 Walker in view of Marshall teaches the limitation according to claim 1 and Walker further discloses a port (inflation valve 23) and a flange (bows 14, crotch tape 22, means 26) attached to at least one of said exterior or interior.

As per claim 4, 11 and 17 Walker in view of Marshall teaches the limitation according to claim 1 and Walker further discloses an airtight void, wherein said plurality of filaments (threads 21) are positioned within said airtight void and are in tension when the inflatable structural member is inflated (see FIG. 4).  
In other words, the examiner's position is that the threads (21, FIG. 4) inherently are placed in tension when the inner and outer members are expanded in response to inflation which would drive the members apart at least somewhat.
However, in the alternative, if Walker does not disclose "in tension", then it certainly would have been obvious to a skilled artisan art at the time of filing to modify the inner and outer members of Walker by including the tensioning of the threads as an obvious design choice in order to increase the strength of the panels, making then more resistant to deformation.

As per claim 5 Walker teaches an inflatable shelter (FIG. 1) comprising: 
at least one inflatable panel (panel 11 FIG. 1)

at least one column (vertical beams 53), 
wherein each of said at least one inflatable panel further comprises an airtight void with a plurality of filaments positioned in said airtight void (threads 21), 
wherein the at least one inflatable panel is free-standing (see "separably inflatable insulating walls that contribute to the structural support when inflated" 4:66; this is recognized as "free-standing" because they provide at least some support as broadly claimed).
Walker fails to explicitly disclose:
having a pressure relief valve; 
the at least one column comprises an airtight void with a plurality of filaments
Marshall teaches such a valve used to prevent over-inflation, specifically:
a pressure relief valve ("There could conveniently be a pressure relief valve between the inflation device and the inflation tube to avoid over-pressurization" p.9:ln.31)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Walker by including the pressure relief valve as taught by Marshall in order to prevent damage to the assembly by overinflating because doing so would extend the life of the assembly.
Regarding the limitation of "the at least one column comprises an airtight void with a plurality of filaments" a skilled artisan would be reasonably motivated to incorporate the filaments into the columns the same as in the panels so this is within the 

As per claim 6 Walker in view of  Marshall teaches the limitation according to claim 5 and Walker further discloses a roof (wall 60 FIG. 1).

As per claim 7 Walker in view of Marshall teaches the limitation according to claim 5 and Walker further discloses at least one  ingress point (door 55). 

As per claim 8 Walker in view of  Marshall teaches the limitation according to claim 5 and Walker further discloses at least one cross member (beam 54 FIG. 1).  

As per claim 10 Walker in view of  Marshall teaches the limitation according to claim 5 and Walker further discloses the at least one inflatable panel is connected to at least one of the following: 
(a) the at least one flange (bows 14, crotch tape 22, means 26); 
(b) a roof; and 
(c) a cross member.  

As per claim 12 Walker in view of Marshall teaches the limitation according to claim 5 and Walker further discloses a floor (anchor 44, FIG. 4).  



As per claim 14 Walker teaches a complex comprising: 
a first inflatable shelter (panels 11, 11, FIG. 1) having at least one inflatable panel (panel 11 FIG. 1)
at least one flange directly connecting the at least one panel to a second inflatable panel (bows 14, crotch tape 22, means 26; see "directly connecting" FIG. 6); and 
a second inflatable shelter (frame 65 FIG. 3).  
Walker fails to explicitly disclose:
having a pressure relief valve, and 
Marshall teaches such a valve used to prevent over-inflation, specifically:
a pressure relief valve ("There could conveniently be a pressure relief valve between the inflation device and the inflation tube to avoid over-pressurization" p.9:ln.31)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Walker by including the pressure relief valve as taught by Marshall in order to prevent damage to the assembly by overinflating because doing so would extend the life of the assembly.

As per claim 15 Walker in view of Marshall teaches the limitation according to claim 14 and Walker further discloses at least one column (vertical beams 53) 

As per claim 16 Walker in view of Marshall teaches the limitation according to claim 14 and Walker further discloses said at least one inflatable panel further comprises an airtight void with a plurality of filaments (threads 21) positioned in said airtight void.  

As per claim 18 Walker in view of Marshall teaches the limitation according to claim 14 and Walker further discloses the first inflatable shelter further comprises at least one ingress point (door 55).  

As per claim 19 Walker in view of Marshall teaches the limitation according to claim 14 and Walker further discloses the first inflatable shelter further comprises at least one of a conduit, a roof and a floor (anchor 44, FIG. 4). 

As per claim 20 Walker in view of Marshall teaches the limitation according to claim 14 and Walker further discloses a covering (door 91), wherein the at least one inflatable panel is connected to at least one of the following: (a) the at least one flange (bows 14, crotch tape 22, means 26); (b) a roof; and (c) a cross member.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Marshall as applied to claim 1 above and further in view of SIERRA CAMARENA MANUEL et al. WO 2010041919 A1 (Sierra).
As per claim 3 Walker in view of Marshall teaches the limitation according to claim 1 but fails to explicitly disclose:
further comprising a length of hook and loop fasteners.  
Sierra teaches such a fastener in an inflatable tube assembly, specifically:
further comprising a length of hook and loop fasteners ("Velcro rings located at the ends of the connecting tubes" abstract)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Walker in view of Marshall by substituting the Velcro rings as taught by Sierra in order to selectively couple the members in a way which would expedite their disassembly which would have the effect of making the assembly easier to take down quickly.

Response to Arguments
Applicant's arguments filed 29 MAR. 2021 have been fully considered but they are not persuasive..
As per the argument ("Page -6-"):
(a) the at least one column also comprise an airtight void with a plurality of filaments positioned in said airtight void; and (b) the at least one inflatable panel is free-standing.

As per Applicant’s supposition that “at least one flange directly connects the at least one panel to a second inflatable panel… Walker does not teach said limitation” ("Page -6-"), the Examiner notes at least figure 6 in Walker shows a pair of inflatable panels directly connected by a "means 26 suitable for engaging a slide fastener 27" (see Walker column 2, line 61).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on Monday - Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635